DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 recite concentration of P and Si. However, unit is missing. It’s unclear the concentration of P and Si is by at% or wt%. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dan (Materials Transaction, 2013, Vol 54, No. 9, Page 1691-1696).

Regarding claim 3, Dan discloses that Pmax in the oxide is 2at% and P in the oxide in the interior of the ribbon is lower than 0.5 at% (Fig. 5b, see the curve labelled with Pox), thus the P distribution in the oxide meets the limitation recited in claim 3.
Regarding claim 4, Dan discloses that Simax in the oxide is 15 at% and Si in the oxide of interior is lower than 0.5 at% (Fig. 5b, see the curve labelled with Siox), thus the Si distribution in the oxide meets the limitation recited in claim 4.
Regarding claim 5, Dan discloses that Si amount is 9 at% (Abstract), which meets the limitation recited in claim 5.
Regarding claim 6, Dan discloses that P amount is 2 at% (Abstract), which meets the limitation recited in claim 6.
Regarding claim 7, Dan discloses that the alloy has an amorphous structure (Abstract), which meets the limitations recited in claim 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dan (Materials Transaction, 2013, Vol 54, No. 9, Page 1691-1696).
Regarding claim 2, Dan discloses that the location of P peak and Si peak is about the same (Fig. 5b), which is close to the recited limitation in claim 2 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 9, Dan does not disclose a magnetic component. However, using a magnetic ribbon containing Fe-Si-B-P to make a magnetic core is well-known to one of ordinary skill in the art. Thus, claim 9 is obvious over Dan.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dan (Materials Transaction, 2013, Vol 54, No. 9, Page 1691-1696), as applied to claim 1 above, and further in view of US’286 (US 2020/0224286).
Regarding claim 8, Dan discloses that the alloy has an amorphous structure (Abstract), not crystalline structure as recited in claim 8. US’286 teaches a method of making nanocrystalline ribbon of soft magnetic alloy and discloses that amorphous alloy ribbons are crystallized into nanocrystalline alloy ribbons when heated and such 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/XIAOWEI SU/Primary Examiner, Art Unit 1733